DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because refence character “24” in Figure 1b should be changed to “23” since the indicator line for reference character “24” is pointing to the shaft and not the helical thread, reference character “23” in Figure 1b should be changed to “24” since the indicator line for reference character “23” is pointing to the helical thread and not the shaft, reference character “13” in Figures 3a and 3b should be changed to “14,” reference character “13a” in Figure 3a should be changed to “14a,” reference character “13c” in Figure 3a should be changed to “14c,” reference character “14” in Figure 3b should be changed to “13,” reference character “26d” in Figure 3b should be changed to “20,” and reference character “12b” in Figure 5b should be changed to “126d.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The 
Claim Objections
Claims 1 and 3-13 are objected to because of the following informalities:  
In regards to claims 1 and 3-13, the reference characters should be removed from all the claims.
In regards to claim 1, line 1, the phrase “Handle device” should be changed to “a handle device,” in lines 1 and 2, the phrase “doors, windows and the like, comprising a first element” should be changed to “door and windows, the handle device comprising: a first element,” in line 3, a comma should be inserted after the phrase “a coupling device,” in line 5, the phrase “the first and the second element” should be changed to “the first and second elements,” in line 6, the semi-colon after the word “comprising” should be changed to a colon, in line 8, a comma should be inserted after the phrase “the first element,” and lines 11-24 should read as follows: “two engaging members, which are pivotally movable 
In regards to claim 3, line 1, the phrase “Handle device” should be changed to “The handle device,” and in lines 1 and 2, the phrase “the engagement members” should be changed to “the engaging members.”
In regards to claims 3, 4, 6, 12, and 13, line 1 of each claim, the phrase “Handle device” should be changed to “The handle device.”
In regards to claim 5, line 1, the phrase “Handle device” should be changed to “The handle device,” in lines 2 and 3, the phrase “a radially inner portion and a radially outer portion and wherein” should be changed to “a radially located inner portion and a radially located outer portion, and wherein,” and in 
In regards to claim 7, line 1, the phrase “Handle device” should be changed to “The handle device,” and in line 2, the phrase “wherein each engagement member” should be changed to “wherein each of the engaging members.”
In regards to claim 8, the claim should read as follows: “The handle device according to claim 7, wherein the planar engagement surfaces, the at least one planar support surface of the first coupling member, and the at least one planar support surface of the second coupling member are arranged parallel when the engaging members are in their corresponding engagement positions.”
In regards to claim 9, line 1, the phrase “Handle device” should be changed to “The handle device,” and in line 3, the word “rotational” should be changed to “rotationally.”
In regards to claim 10, line 1, the phrase “Handle device” should be changed to “The handle device,” in line 3, the phrase “one engagement member” should be changed to “one of the engaging members,” and in line 5, the phrase “the engagement member” should be changed to “the engaging members.”
In regards to claim 11, line 1, the phrase “Handle device” should be changed to “The handle device” and a comma should be inserted after the phrase “claim 10,” and in line 3, a comma should be inserted after the word “solenoid.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  See claim objection above.
In regards to claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “at least one engaging member”, and the claim also recites “two engaging members” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The claim has been examined as reciting two engaging members, 
In regards to claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitations “movable between” and “to move the engaging member(s)”, and the claim also recites “the engaging member(s)…arranged to pivotally move” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The claim has been examined as reciting that the two engaging members pivotally move.  See claim objection above.
In regards to claim 1, the relationship between the “relative rotation between the first and second elements,” as recited in lines 13-16, and the “relative rotation about the axis of rotation between the first and second elements,” as recited in lines 4 and 5, is unclear from the claim language.  It is understood from the specification that the “relative rotation” of lines 13-16 is equivalent to the “relative rotation” of lines 4 and 5, and will be examined as such.  See claim objections above.
In regards to claims 3, 7, and 10, the relationship between the “engagement member” of claims 3, 7, and 10 and the “engaging members” of claim 1 is unclear from the claim language.  It is understood from the specification that the “engagement 
In regards to claim 5, it is unclear what applicant intends to claim with the phrases “radially inner portion” and “radially outer portion.”  Specifically, it is unclear if the term “radially” refers to the location of the inner and outer portions or the shape of the inner and outer portions.  It is understood from the specification that the inner and outer portions are radially located, and will be examined as such.  See claim objection above.
In regards to claim 8, it is unclear to which “planar support surfaces” applicant refers in claim 8, when claim 7 recites each of the first and second coupling members having “at least one planar support surface.”  For examination purposes, the claim will be examined with the language set forth in the claim objection above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan (US-1899997).
In regards to claim 1, Sullivan discloses a handle device for operating doors and windows, the handle device comprising: a first element 60, 66, 67, which is 

    PNG
    media_image1.png
    522
    665
    media_image1.png
    Greyscale

In regards to claim 3, Sullivan discloses that the engaging members are interconnected by means of cooperating gear teeth (see Figure 7 below, with the teeth being considered as gear teeth since each engaging member includes a tooth that cooperates with the other via component 94, causing pivotal movement of the engaging members).

    PNG
    media_image2.png
    564
    595
    media_image2.png
    Greyscale

In regards to claim 6, Sullivan discloses that the first coupling member is received concentrically in the second coupling member (Figure 6).
In regards to claim 7, Sullivan discloses that each of the engaging members exhibits two planar engagement surfaces (see Figure 8 below), each engagement surface being arranged, in the engagement position, to make contact with at least one planar support surface 10of the first coupling member (see Figure 8 below ) and at least one planar support surface of the second coupling member (surfaces of slots 78 and 79 that face the engagement surfaces of each of the engaging members, Figure 7).

    PNG
    media_image3.png
    528
    815
    media_image3.png
    Greyscale

In regards to claim 8, Sullivan discloses that the planar engagement surfaces, the at least one planar support surface of the first coupling member, and the at least one planar support surface of the second coupling member are arranged parallel when the engaging members are in their corresponding engagement positions (Figures 7 and 8).
In regards to claim 9, Sullivan discloses that the first coupling member and the second coupling member are rotationally symmetrical (Figures 6 and 7).
In regards to claim 10, Sullivan discloses that the actuator is a linear actuator (linear actuator because portion 94 moves linearly, Figures 6 and 7) and is connected to at least one of the engaging members by means of a linkage (portions of engaging members against which head 95 of the actuator contacts, Figure 7) to translate a linear 
In regards to claim 12, Sullivan discloses that the second element is rotational and comprises or is connected to a spindle 65 for maneuvering a lock 32.
In regards to claim 13, Sullivan discloses that the second element is stationary (stationary when not rotated) and comprises or is connected to a handle escutcheon 62.
Claim(s) 1, 4-10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soss (US-1402104).
In regards to claim 1, Soss discloses a handle device for operating doors and windows, the handle device comprising: a first element 13, 14, 17, which is rotatable about an axis of rotation (see Figure 3 below), a second element 18, and a coupling device 20, 21, 22, 25, 30, 31, 32, and a portion of the first element, which is arranged to selectively allow and prevent rotation about the axis of rotation between the first and second elements (Figures 3 and 4), the coupling device comprising: a first coupling member (portion of element shown in Figure 3 below) being connected to or forming an integral part of the first element, a second coupling member (portion of the second element shown in Figure 3 below and including openings 20) being connected to or forming an integral part of the second element, two engaging members 21, 22, which are pivotally movable (portions 21 of the engaging members being pivotally movable) between corresponding engagement positions (Figure 4), in which each of the engaging members simultaneously engage the first and second coupling members to thereby prevent the relative rotation about the axis of rotation between the first and second element (the relative rotation and the rotation as a unit of the first and second elements 

    PNG
    media_image4.png
    495
    1020
    media_image4.png
    Greyscale

In regards to claim 4, Soss discloses that the second coupling member is received concentrically in the first coupling member (received in space created by portions 17 and 13 of the first element, Figure 3).
In regards to claim 5, Soss discloses that the first coupling member comprises a radially located inner portion 17 and a radially located outer portion (see Figure 3 above), and wherein at least a portion of the second coupling member is received between said radially located inner and outer portions (see Figure 3 above).
In regards to claim 6, Soss discloses that the first coupling member (portion 17) is received concentrically in the second coupling member (Figures 3 and 4).
In regards to claim 7, Soss discloses that each of the engaging members exhibits two planar engagement surfaces (see Figure 5 below), each engagement surface being arranged, in the engagement position, to make contact with at least one planar support surface 10of the first coupling member (see Figure 5 below ) and at least one planar support surface of the second coupling member (see Figure 5 below).

    PNG
    media_image5.png
    588
    779
    media_image5.png
    Greyscale

In regards to claim 8, Soss discloses that the planar engagement surfaces, the at least one planar support surface of the first coupling member, and the at least one planar support surface of the second coupling member are arranged parallel when the engaging members are in their corresponding engagement positions (Figures 4 and 5).
In regards to claim 9, Soss discloses that the first coupling member and the second coupling member are rotationally symmetrical (Figures 3 and 4).
In regards to claim 10, Soss discloses that the actuator is a linear actuator (linear actuator because component 30 moves linearly, Figures 3 and 4) and is connected to at least one of the engaging members by means of a linkage 25 and 26 to 
In regards to claim 12, Soss discloses that the second element is rotational and comprises or is connected to a spindle 15 for maneuvering a lock 11.
In regards to claim 13, Soss discloses that the second element is stationary and comprises or is connected to a handle escutcheon (Figures 1 and 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US-1899997) in view of Calleberg (US Pub. No. 2013/0015671).  Sullivan discloses the handle device as applied to claim 1 above, with the actuator comprising a drive unit 90 that is a manually operated drive unit.  Sullivan fails to disclose that the drive unit is an electric motor.  Calleberg teaches the use of an electric motor 21 to affect the position of a movable component 30, such that states of a handle device (Figure 1) can be changed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of Sullivan to utilize an electric motor as the drive unit instead of a manually operated drive unit in order to enhance the ease in which the handle device is operated, to enhance the security of the handle device, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same results involves only routine skill in the art. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soss (US-1402104) in view of Calleberg (US Pub. No. 2013/0015671).  Soss discloses the handle device as applied to claim 1 above, with the actuator comprising a drive unit 31 that is a manually operated drive unit.  Soss fails to disclose that the drive unit is an electric motor.  Calleberg teaches the use of an electric motor 21 to affect the position of a movable component 30, such that states of a handle device (Figure 1) can be changed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of Soss to utilize an electric motor as the drive unit instead of a manually operated drive unit in order to enhance the ease in which the handle device is operated, to enhance the security of the handle device, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same results involves only routine skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 24, 2022